      Case 3:21-cv-00684-MCR-HTC Document 7 Filed 07/27/21 Page 1 of 2

                                                                             Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


CHRISTOPHER PHILLIP WILLIAMS,
       Plaintiff,

v.                                                 CASE NO. 3:21cv684-MCR-HTC

R. LAMBETH and C. JONES,
     Defendants.
__________________________________/

                                    O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 21, 2021, ECF No. 6, which recommends this case be

dismissed without prejudice as malicious for Plaintiff’s failure to disclose his

previous litigation history and failure to state a claim. Plaintiff was furnished a copy

of the Report and Recommendation and afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1).

      Having considered the Report and Recommendation and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.
     Case 3:21-cv-00684-MCR-HTC Document 7 Filed 07/27/21 Page 2 of 2

                                                                           Page 2 of 2


     Accordingly, it is now ORDERED as follows:

     (1) The Magistrate Judge’s Report and Recommendation, ECF No. 6, is

        adopted and incorporated by reference in this Order.

     (2) This case is DISMISSED WITHOUT PREJUDICE as malicious for

        Plaintiff’s failure to disclose his previous litigation history and failure to

        state a claim.

     (3) The Clerk is directed to close the file.

     DONE AND ORDERED this 27th day of July 2021.




                                        s/ M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:21cv684-MCR-HTC
